Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:  Claim 1-20, are allowable over the prior art of record (U. S. Patent Application Publication No. 2016/0033784 and U. S. Patent Application Publication 2006/0001520) because the prior art of record does not disclose projecting the first beams at a first beam angle on the exposed first portions of the underlying grating material layer exposed via the first pattern features to form a first grating at a first grating angle while the first beams at the same time are blocked by the second pattern features from impinging on the exposed second portions of the underlying grating material layer exposed via the second pattern features; and the prior art of record (U. S. Patent Application Publication No. 2016/0033784 and U. S. Patent Application Publication 2006/0001520) does not disclose projecting the second beams at a second beam angle on the exposed second portions of the underlying grating material layer exposed through the second pattern features to form a second grating at a second grating angle while the second beams at the same time are blocked by the first pattern features from impinging on the exposed first portions of the underlying grating material layer exposed via the first pattern features, wherein the second grating angle is different from the first grating angle.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DABORAH CHACKO-DAVIS whose telephone number is (571)272-1380. The examiner can normally be reached 9:30AM-6:00PM EST Mon-Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duane Smith can be reached on (571) 272-1166. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DABORAH CHACKO-DAVIS/Primary Examiner, Art Unit 1737                                                                                                                                                                                                        August 13, 2022.